                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:18-cv-00057-MR

JAMES W. LOMICK,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
KEN BEAVER, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      The Defendants filed a Motion for Summary Judgment on March 16,

2020. [Doc. 72]. The Court then entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), informing the Plaintiff of his obligation

to respond, as well as the form such response must take.             [Doc. 74].

Particularly, Plaintiff was informed that his forecast of evidence must be in

the form of an affidavit under oath or a statement under penalty of perjury.

[Id. at 2-3]. Plaintiff ultimately filed, more than a month late, a response

consisting of 36 pages of his statement and argument, to which he attached

many documents. Despite the admonitions on the Court’s Roseboro Order,

however, Plaintiff filed nothing under oath or under penalty of perjury.

Curiously interspersed throughout Plaintiff’s filing were copies of a form



        Case 5:18-cv-00057-MR Document 86 Filed 09/09/20 Page 1 of 3
signed by a notary, but not by Plaintiff, attesting that Plaintiff “Personally

appeal [sic] befor [sic] this day 8th April 2020 and signal [sic] of this

document.” [e.g. Doc. 81 at 19]. In short, the Plaintiff filed many pages, but

NO forecast of evidence in accord with Rule 56.

      Despite the lateness of Plaintiff’s filing and Plaintiff’s disregard for the

Court’s instructions, the Court will in the interests of justice, provide the

Plaintiff with the opportunity to verify what he has filed by certifying under

oath or under penalty of perjury that his statements previously submitted are

true of his personal knowledge (or identifying such portions thereof as to

which he can so attest). The failure of the Plaintiff to do so within the time

provided will result in the Court considering the Defendants’ Motion for

Summary Judgment to be uncontested, which may result in the granting of

said motion and dismissal of this action without further notice.

                                    ORDER

      The Plaintiff shall have thirty (30) days from this Order to respond in

accordance with the terms of this Order, certifying under oath or penalty of

perjury that his previously submitted statements are true of his personal

knowledge (or identifying such portions thereof as to which he can so attest).

Plaintiff’s failure to so respond within thirty (30) days may result in the




                                        2

        Case 5:18-cv-00057-MR Document 86 Filed 09/09/20 Page 2 of 3
granting of Defendants’ Motion for Summary Judgment and the dismissal of

this action without further notice.

      IT IS SO ORDERED.

                                      Signed: September 9, 2020




                                          3

        Case 5:18-cv-00057-MR Document 86 Filed 09/09/20 Page 3 of 3
